Citation Nr: 1024568	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of an injury of 
the left wrist and left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk






INTRODUCTION

The Veteran served on active duty in the United States Navy from 
November 1977 to October 1981 and October 1982 to October 1985 
with an additional period of active duty from January 1987 to 
March 1990 that culminated with an other than honorable 
discharge.

This matter is before the Board of Veterans' Appeals on appeal of 
an April 2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that denied the 
claim of entitlement to service connection for residuals of an 
injury of the left wrist and the left hand.  The Veteran had a 
hearing scheduled before a member of the Board sitting at the RO 
in July 2007.  The Veteran did not appear and no postponement was 
granted, therefore, the request for a hearing will be considered 
withdrawn.  38 C.F.R. 20.702(d)(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran claims entitlement to service connection for 
residuals of an injury of the left wrist and the left hand.

Service treatment records from May 1980 indicate the Veteran 
reported he fell on his outstretched left hand, sustaining trauma 
to his left wrist.  The examiner noted the carpal bones appeared 
dislocated and indicated that a decreased range of motion for 
flexion and extension was evident.  Additional service treatment 
records from May 1980 show an impression of a fracture of the 
triquetrum.

Service treatment records from May 1981 indicate the Veteran 
complained of swelling to the 4th and 5th digits on his left 
hand.  The examiner noted the Veteran had "jammed" the digits.

Service treatment records from August 1, 1985 indicate the 
Veteran reported to the sick bay aboard the USS Sampson (DDG-10) 
after reportedly dropping  a lube oil pump weighing approximately 
80 pounds on his left hand.  The Veteran presented with a "small 
laceration to thumb[,] localized swelling - slight bone deformity 
on thumb- very tender."  Service treatment notes from August 5, 
1985 indicate that there was no significant swelling but pain in 
the area of the dorsal first webspace.  The digits were noted to 
be neurovascularly intact.  X-rays are negative.   An examiner on 
August 20, 1985 noted that the Veteran's left hand demonstrated 
no swelling or ecchymosis.  X-rays taken demonstrated no evidence 
of any fractures. 

Discharge examination in September 1985 showed that clinical 
evaluation of the upper extremities was normal.  A history of an 
injury to the left thumb was noted.

The Veteran did not bring a claim for service connection for 
disability involving the left hand and wrist until 2004.

In June 2004, an x-ray examination was performed at the 
Gainesville VAMC because the of Veteran's complaints of left 
wrist pain.  The examiner reported "no definite bony fracture or 
dislocation or significant arthritic changes seen."  The Veteran 
underwent a range of motion evaluation in February 2005.  The 
examiner noted loss of protective sensation in the left thumb and 
diminished protective sensation in the remaining fingers of the 
left hand. 

A VA Compensation and Pension examination was performed in March 
2005.  The examiner opined "I feel as far as my examination is 
concerned that I cannot resolve this issue of diagnosis in 
functional impairment without resort to mere speculation.  I 
think he needs to be evaluated for either neurology or hand 
surgeon (sic) for further delineation of his problems."  The 
examiner noted that the Veteran shows no signs of carpal tunnel 
syndrome but does not give a diagnosis or an opinion of etiology.  

The RO denied service connection in April 2005 partly on a 
finding that the medical evidence of record failed to show a 
disability of the left hand and left wrist.

On Neurology consultation in August 2005, the examiner's 
impression included the following: normal study of the left upper 
extremity; no evidence of cts (carpal tunnel syndrome), no 
evidence of ulnar neuropathy at wrist or elbow; and normal EMG of 
the left upper extremity muscles sampled.  

An August 2006 record indicates that the Veteran was treated 
after falling and injuring his left hand.  X-rays showed mild 
degenerative joint disease and the assessment was pain in the 
left wrist.  
 
As there is some indication of an in-service left wrist and/or 
hand injury, and an indication of a current left wrist and/or 
hand injury problem, the Veteran should be afforded an additional 
examination to determine whether there is likely any connection 
between the current problems and service.  

The examiner should review the entire claims file, including 
especially the evidence of inservice injury noted in the service 
treatment records, the findings on examinations in 2004 and 2005, 
and the records documenting more recent treatment following a 
left wrist/hand injury in 2006.  

Prior to any examination, copies of any outstanding records of 
pertinent medical treatment should be obtained and added to the 
record.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and obtain his 
assistance in identifying medical care 
providers who may have treated him for 
left wrist and hand problems since 2006.  
Secure any necessary release forms and 
obtain copies of any pertinent VA or 
private records of pertinent treatment.
 
2.	After any available records are added to 
the file, schedule the Veteran for a VA 
examination.  Request that the examining 
physician review the claims file and note 
the review in the examination report.  
Request that the examiner provide a 
current diagnosis of any orthopedic or 
neurological disability involving the 
left wrist and/or hand, and provide an 
opinion as to whether any such disability 
is at least as likely as not (50% 
probability) related to some aspect of 
the Veteran's periods of service, 
including the injuries to the left wrist 
and/or hand in service in 1980, 1981, or 
1985.  The examiner should specifically 
comment on the possibility that a current 
disability is due to an injury subsequent 
to service.

3.	Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, 
readjudicate the claim for entitlement to 
service connection for residuals of an 
injury of the left wrist and left hand.  
If the benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


